WINDOM, Judge,
concurring in part and dissenting in part.
I concur in affirming Lane’s conviction. For the reasons stated in my writing on original submission, I disagree with the plurality’s decision to overturn Lane’s 120-year sentence and to remand the case for re-sentencing. I, therefore, dissent from the affirmance of Lane’s sentence on return to remand.
*824MAIN, Judge,
concurring in part and dissenting in part.
I concur in affirming Carlton Reashard Lane’s conviction. For the reasons stated in my writing on original submission, I dissent as to the propriety of instructing the trial court to resentence Lane.